                                                                          CLERG OFN
                                                                                 AT'I
                                                                                   A9NU=.q..
                                                                                       ...

                                                                                     FILED
                                                                                           DN
                                                                                            .
                                                                                            I
                                                                                            .V
                                                                                            ST TCOURT
                               UNI
                                 ' TED STATES DI    STRICT COURT
                                   W ESTERN DI STRICT OFQIRGINIA
                             104FederalMuilding& UnitedStatesCourthouse       MAï 21 2222
                                        180 W estMainStreet .                JtltlA%   D Y L K
                                     ABINGDON,VIRGINIA 24210
                                                                             sy: . .             c
James P.Jones
United States Di
               strictJudge




                                         M ay 21,2020

M rs.Joyce Gross
P.O .B ox 464
Coeburn,V A 24230

        Re: United Statesv.W esley David Gross
                 Case No.2:15CR 00015-011

DearM Ts.Gross:

      Thank you foryourletterconçem ing yourson. Iwillcertainly givehism otion m y
consideration.

        W ith bestw ishes.

                                              Sinc:rely yours,


                                              J    ' S P.JO       S
